United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2043
                        ___________________________

                                 Jeffrey Paul Miller

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

          Nancy A. Berryhill, Acting Commissioner of Social Security

                      lllllllllllllllllllll Defendant - Appellee
                                     ____________

                     Appeal from United States District Court
               for the Western District of Missouri - Jefferson City
                                 ____________

                           Submitted: February 7, 2018
                            Filed: February 12, 2018
                                 [Unpublished]
                                 ____________

Before GRUENDER, BOWMAN, and KELLY, Circuit Judges.
                       ____________

PER CURIAM.

    Jeffrey Paul Miller appeals the order of the district court1 affirming the
Commissioner’s denial of disability insurance benefits and supplemental security

      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
income. For reversal, Miller contends that the ALJ (1) did not give sufficient weight
to the cognitive problems caused by his diabetes and joint pain; (2) erred in not
according controlling weight to his treating physician’s assessment; (3) did not accord
sufficient weight to the effects of his musculoskeletal impairments; and (4) erred in
determining he could perform unskilled light work. Following careful review of the
parties’ submissions and the record before us, we conclude that the ALJ’s
determinations are supported by substantial evidence on the record as a whole, and
that Miller’s arguments do not support reversal. See Andrews v. Colvin, 791 F.3d
923, 928 (8th Cir. 2015). Accordingly, we affirm the district court’s judgment. See
8th Cir. R. 47B.
                        ______________________________




                                         -2-